department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number cc pa apjp1 release date pref-166637-01 uilc internal_revenue_service national_office service_center advice memorandum for cc sb phi from procedure and administration administrative provisions and judicial practice branch subject 1040nr - signature_authority this chief_counsel_advice responds to your memorandum dated january in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 whether the preparer’s address should be entered onto the master_file when the address shown on the return is that of the preparer and if answered in the affirmative what if any are the disclosure implications if subsequent notices or correspondence are sent to the preparer’s address for tax years other the one specified on the form_2848 whether the service can issue statutory notices of deficiency using the preparer’s address for either the year covered on form_2848 or other years whether the service may send refunds to the preparer for years other than the year covered in form_2848 conclusion sec_1 when the address for the taxpayer shown on the return is that of the preparer the preparer’s address is properly entered onto the master_file disclosures to a taxpayer’s representative in connection with practice before the service are governed by the power_of_attorney rules not by the sec_6103 consent pref-166637-01 rules and implementing regulations where there is a valid power_of_attorney the directive of the taxpayer regarding notices and other written communications as indicated on line of form_2848 is to be respected only for the year s covered by the power_of_attorney where a form_2848 is submitted for the limited purpose of authorizing an agent to sign the return pursuant to sec_1_6012-1 such communications should be sent to the taxpayer’s last_known_address where there is a valid power_of_attorney the directive of the taxpayer regarding notices and other written communications as indicated on line of form_2848 is to be respected only for the year s covered by the power_of_attorney statutory notices of deficiency for years other than those covered by the power_of_attorney should be sent to the taxpayer’s last_known_address where a form_2848 is submitted for the limited purpose of authorizing an agent to sign the return pursuant to sec_1_6012-1 statutory notices of deficiency should be sent to the taxpayer’s last_known_address where specifically authorized by a valid power_of_attorney refund checks may be sent to a taxpayer’s recognized representative for the year or years covered by the power_of_attorney facts scenario the service received a large number of form sec_1040nr-ez prepared and filed by a return preparer the forms were all prepared in the following manner the taxpayer’s name appears at the top of the return with the preparer’s address underneath the preparer signed the return attaching a form_2848 power_of_attorney in accordance with sec_1_6012-1 the form_2848 taxpayer authorized the preparer to sign the return due to the taxpayer’s absence from the united_states line did not contain a statement limiting the agents actions to signing of the return no address es other than the preparer’s appeared on either the return or the form_2848 section of form_2848 providing authorization for sending refund checks to the taxpayer’s representative was left blank section of form_2848 which provides that original notices and other communications will be sent to the taxpayer with a copy to the first designated representative unless another checkbox option is chosen was also left blank scenario cid cid cid cid cid cid cid pref-166637-01 the service received a large number forms 1040-nr prepared and filed by a return preparer the forms were all prepared in the following manner the taxpayer’s name appears at the top of the return with the preparer’s address underneath the preparer signed the return attaching forms power_of_attorney in accordance with sec_1_6012-1 the form_2848 authorized the preparer to sign the return due to the taxpayer’s’ absence from the united_states the return also listed the taxpayer’s foreign address as the country of taxpayer’s permanent residence the address listed on the form_2848 is the taxpayer’s foreign address section of form_2848 indicated that refund checks were to be sent to the taxpayer’s representative section of form_2848 which provides that original notices and other communications will be sent to the taxpayer with a copy to the first designated representative unless another checkbox option is chosen was also left blank last_known_address law and analysis sec_6212 requires the secretary to mail statutory notices of deficiency to taxpayers at their last_known_address this address is also used for sending other notices to taxpayers such as a notice of intention to levy and for refunds of overpayments it is this address that is input into the appropriate computer master_file as the taxpayer’s last_known_address while the phrase last_known_address is not defined in either the code it has now been defined in sec_301_6212-2 this definition has its origin in 91_tc_1019 acq 1989_2_cb_1 aod cc-1989-009 date wherein the tax_court held that the address on the taxpayer's most recently filed and properly processed return is the taxpayer's last_known_address unless the service has been given clear and concise notification by the taxpayer of a different address thus the phrase last_known_address does not necessarily mean the taxpayer's actual address but instead means the last address that the taxpayer makes known to the service indeed in concluding that each of the joint filer’s had a different last_known_address the court in abeles found that taxpayer-wife’s last_known_address was the address of her tax advisor in revproc_90_18 1990_1_cb_491 the internal_revenue_service adopted the rule announced in abeles that the taxpayer's last_known_address is generally the address on the most recently filed and properly processed return absent clear and concise notification by the taxpayer of a different address the revenue_procedure defines clear cid cid cid cid cid cid cid pref-166637-01 and concise written notification as a statement signed by the taxpayer informing the service that the taxpayer wishes the address of record changed to a new address in addition to containing the taxpayer’s full name signature old address and social_security or employer_identification_number it must be specific as to a change_of address the express purpose of the revenue_procedure is to explain how a taxpayer informs the service of a change_of address prior to the promulgation of the regulation the service on date issued a notice informing the public of a licensing agreement between the service and the united_states postal service whereby the service will be using the postal service’s national change_of address database to update our master_file addresses on a weekly basis notice ir-2001-14 further instructs that in addition to providing written notification of a new address when filing a tax_return or sending a form_8822 change_of address the service will also accept a verbal notification if an irs employee has contacted a taxpayer about his or her account when informed that there is a change_of address the service processes the return or notification and updates the taxpayer's address on the appropriate computer master_file eg individual_master_file imf or business_master_file bmf with the new address in both the scenarios presented the preparer’s address is shown on line of the return as the taxpayer’s address indeed in scenario no address other than the preparer’s is provided on either the return or the form accordingly as the preparer’s address is what appears on the most recently filed and processed return and the service has received no notification of a wish to change the address of record to a new address the address of the preparer is the taxpayer’s last_known_address having determined that the preparers’ addresses were properly inputted into the master_file as taxpayers’ last_known_address we turn to the questions raised as to the appropriate action to be taken by the service as discussed below that determination will depend upon whether the forms are valid powers of attorney or are employed for the limited purpose of authorizing an agent to sign a return pursuant to treas reg section a power_of_attorney a power_of_attorney is a taxpayer’s written authorization to have an another individual act on the taxpayer’s behalf in tax matters form_2848 is designed for taxpayers to use to grant such authority to a representative and for representatives to use in making the requisite declaration of representation a power_of_attorney is valid if 1however to prevent unauthorized change the service will not accept new addresses from taxpayer-initiated telephone calls pref-166637-01 the representative listed on the line of form_2848 is an individual who is eligible to practice the form contains all the information required by the conference and practice requirements as provided in sec_601_503 this includes taxpayer’s name address social_security_number name and address of representative type of tax tax form number tax_year s covered clear and concise expression of the taxpayer’s intention as to the scope of the authority being granted to the representative and the signatures of the taxpayer and the representative in addition to a more general power_of_attorney there is regulatory provision for granting another individual the limited authority to sign a return on the taxpayer’s behalf where the taxpayer is unable to make the return by reason of continuous absence from the united_states for a period of at least days prior to the date prescribed for the making of the return a return may be made by an agent sec_1_6012-1 when the return is made by an agent it must be accompanied by a power_of_attorney authorizing the agent to represent the taxpayer in making executing or filing the return a form_2848 may be used for this limited delegation of authority indeed the regulation expressly provides that a properly completed form_2848 is sufficient to authorize an individual to sign an income_tax return for the taxpayer eligibility to practice as to the first criteria that the individual be eligible to practice it is important to be aware that there are two categories of practice before the internal_revenue_service attorneys certified public accountants enrolled agents and enrolled actuaries may practice before the service as a recognized representative an individual other than an attorney certified_public_accountant enrolled_agent or enrolled_actuary who prepares and signs a return as the preparer referred to as an unenrolled preparer is eligible to engage in limited practice an unenrolled_return_preparer may represent the taxpayer concerning the tax_liability for the year or period covered by the return prepared an unenrolled_return_preparer is limited to representing taxpayers at the examination level he or she is not authorized to represent taxpayers before appeals collection or any other irs function information contained other unenrolled individuals are also recognized to practice however as not germane to facts presented we simply refer you to pub rev date pref-166637-01 where a form_2848 is adopted for the sole purpose of granting an agent the authority to sign a return it will not contain all the information necessary for a valid power_of_attorney it will not be a valid power_of_attorney even if the agent is eligible to practice or engage in limited practice when form_2848 used to grant more general powers of attorney it may also on line grant the representative the authority to sign the return as permitted by sec_1_6012-1 because forms can serve different purposes the next inquiry is whether the forms are valid powers of attorney or whether they were submitted solely to authorize the preparer to sign for them section a says that a properly completed form_2848 is sufficient to authorized an individual to sign an income_tax return for the taxpayer however the instructions for form_2848 rev date state that a taxpayer may authorize an agent to sign his or her return on a form_2848 that is not properly completed to authorize a representative someone with eligibility to practice before the service or engage in limited practice to sign a return all required elements must be present including the representative’s signature on the declaration to authorize an agent to sign a return the taxpayer is supposed to include the following on line of the form this power_of_attorney is being filed pursuant to regulations a by reason of insert reason which requires a power_of_attorney to be attached to a return if a return is signed by an agent no other acts on behalf of the taxpayer are authorized the agent does not sign the declaration if the preparer does not sign the form_2848 it may be valid as authorization to sign the return but it is not a valid power_of_attorney in like fashion if the form_2848 contains the statement that no other acts on behalf of the taxpayer are authorized it is not a valid power_of_attorney accordingly if a form_2848 is used solely to appoint an agent to sign a return as permitted by treas reg section a it will not contain all the information needed for a valid power_of_attorney and it will not be a valid power_of_attorney even if the agent is eligible to practice or engage in limited practice if it is not a valid power_of_attorney the service should ignore any directives indicated on lines and and send communications to the taxpayer’s last_known_address statutory notices of deficiency and other subsequent notices and correspondence we have been advised that in scenario the forms contained the preparer's signature on line the forms contained the statement this power_of_attorney is being filed pursuant to sec_1_6012-1 by reason of insert reason which requires a power_of_attorney to be attached to a return if a return is signed by an we assume the same facts for scenario in the event this is not the case please advise so that we may offer supplemental guidance pref-166637-01 agent and on line the forms did not contain the statement no other acts on behalf of the taxpayer are authorized we conclude that these forms constitute valid powers of attorney accordingly it would be appropriate to follow the delegation of authority in line however in both these scenarios line was left blank accordingly as line has been left blank the default procedure specified on the form_2848 controls form_2848 advises the taxpayer that when left blank original notices and other written communications will be sent to you and a copy to the first representative listed issuance of refunds sec_601_506 provides that a check drawn on the united_states treasury for example a refund check will be mailed to the recognized representative of a taxpayer provided that a power_of_attorney is filed containing specific authorization for this to be done in applying this regulatory provision we have as stated above assumed that the preparers are recognized representatives and concluded that the forms constitute valid powers of attorney in scenario the taxpayers have not authorized the service to send refund checks to the preparer as section was left blank accordingly refund checks should be sent to the taxpayer’s last_known_address which under these facts is the preparer’s address in scenario line specifies that the refund check be sent to the preparer accordingly the refund check should be sent to the preparer for the year s covered by the power_of_attorney please call branch of administrative provisions and judicial practice at if you have any further questions curt g wilson by pamela wilson fuller senior technician reviewer branch administrative provisions and judicial practice procedure and administration
